Citation Nr: 1806255	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for a lumbar spine disability for the period prior to January 15, 2014 and in excess of 40 percent therefrom (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30 from April 10, 2017 to August 1, 2017). 

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected low back disability and service-connected right and left lower extremity radiculopathy.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected low back disability and service-connected right and left lower extremity radiculopathy and cervical spine disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to October 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a disability rating of 20 percent for the service-connected low back disability.  The RO denied service connection for cervical spine and right shoulder disabilities.  The Veteran appealed these determinations to the Board. 

A March 2013 Travel Board hearing was held before a now-retired Veterans Law Judge (VLJ).  A copy of the hearing transcript is included in the Veteran's Legacy Content Manager Documents electronic record.  In a September 2017 letter to the Veteran, the Board notified him of the VLJ's retirement, and informed him that he was entitled to another hearing.  See 38 C.F.R. § 20.707 (2017).  The Veteran responded that he did not desire another Board hearing.  Thus, the Board will proceed with its appellate review of the claims on appeal. 
In a July 2015 rating action, the RO granted an increased 40 percent disability rating to the service-connected low back disability, effective January 15, 2014-the date of a VA examination report reflecting an increase in severity of this disability.  As this increase does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the TDIU claim on appeal, in May 2014 and during the pendency of the appeal, VA received from the Veteran VA Form 21-8940, Veterans Application for Increased Compensation Based on Individual Unemployability.  On this form, the Veteran indicated that he was unemployed as a result of his service-connected low back disability.  (See VA Form 21-8940, received by VA in May 2014).  Thus, the Board finds that an inferred claim of entitlement to TDIU must be included as part and parcel of the underlying claim for an increased rating for the service-connected low back disability, rather than a separate claim for benefits.  The United States Court of Appeals for Veterans Claims (Court) outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  In the current appeal, the matter of a TDIU rating is incidental to the already pending claim for an increased rating for a low back disability.  Hence, the Board assumes jurisdiction over the TDIU claim.  Id. 

In addition, after issuance of a May 2017 Supplemental Statement of the Case (SSOC), wherein the RO addressed the issues herein, VA received a statement from the Veteran and duplicate copy of a VA physician's December 2016 statement.  While the VA physician's statement is duplicative of that already of record, the Veteran's statement is relevant to his increased rating claim because it discusses the current severity of his low back disability.  Thus, the Veteran's statement is relevant to the increased rating claim for the service-connected low back disability and it should be addressed by the RO in an SSOC, as discussed in the remand below.  38 C.F.R. §§ 19.37, 20.1304 (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that prior to further appellate review of the increased rating and service connection claims, additional substantive and procedural development is necessary.  Specifically, the RO should obtain outstanding VA vocational rehabilitation records and Social Security Administration records that might contain evidence as to the severity of the Veteran's service-connected low back disability and etiology of the claimed cervical spine and right shoulder disabilities.  A remand is also necessary to schedule the Veteran for a VA examination to determine the current severity of his low back disability, and to have the RO issue an SSOC that addresses all evidence received since issuance of a May 2017 SSOC.  The Board will address the reasons for remand below. 

A. Substantive Development

i) VA Vocational Rehabilitation Records-All Claims

An October 2015 VA treatment report contains the examining clinician's notation that a Vocational Rehabilitation Specialist was to be made aware of the Veteran's skills so that he could be found a job that he could perform from his home.  See October 2015 VA treatment report, associated with reports dated from October to December 2015 and received into the Veteran's electronic record in January 2016, at p. 33.  Because the Veteran's VA vocational rehabilitation records could bear on the outcome of his appeal, notably his TDIU claim, efforts should be made to procure the Veteran's VA vocational rehabilitation folder.  38 U.S.C § 5103A (2012); 38 C.F.R. § 3.159 (c), (e)(2) (2017).

ii) Social Security Administration Records-All Claims

A February 2015 VA treatment report reflects that the Veteran was receiving "SSDI" benefits.  See February 2015 VA treatment record associated with reports, dated from December 2015 to February 2016, at p. 6.  Where there is actual notice to VA that the Veteran is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon. Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO should thus attempt obtain records from SSA related to the Veteran's receipt of SSA disability benefits.

iii) VA Examination-Lumbar Spine

VA most recently examined the Veteran to determine the current (then) severity of his lumbar spine disability in January 2014.  See January 2014 VA Spine examination report.  Since that time, the Veteran underwent two lumbar spine surgeries in January 2016 and April 2017.  In a September 2017 statement to VA, the Veteran maintained that his back symptoms had not improved since the recent lumbar spine surgeries and that he still suffered from severe back pain that had limited his daily functioning, such as sleeping, climbing and walking.  See Veteran's September 2017 statement to VA. The Veteran submitted a VA physician's statement in support of his claim.  The VA physician maintained that the Veteran had a history of back pain and gait instability, as well as a history of falls.  See VA physician's December 2016 statement to VA.  As this evidences a potential worsening of low back symptoms since VA last examined the Veteran in January 2014, another VA examination is necessary.  Additionally, an opinion as to effect of the Veteran's lumbar spine disability on his employability should be obtained.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

B. Procedural Development-SSOC-All Claims

As noted in the Introduction, after issuance of a May 2017 SSOC, wherein the RO addressed the issues herein, VA received a statement from the Veteran and duplicate copy of a VA physician's December 2016 statement.  While the VA physician's statement is duplicative of that already of record, the Veteran's statement is relevant to his increased rating claim for a low back disability because it discusses the current severity of this disability.  Thus, the Veteran's statement is relevant to the increased rating claim on appeal and should be addressed by the RO in an SSOC.  38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation  folder, or a legible copy thereof, and associate it with the Veteran's claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the Veteran's file.

2.  The AOJ should obtain available records from the Social Security Administration pertaining to the Veteran's award of disability benefits from that agency.  If any requested records are not available, the record should be annotated to reflect such and the Veteran and his representative notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate DBQ.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also offer an opinion as to the functional impairment caused by the Veteran's lumbar spine disability and the related right and left lower extremity radiculopathy, and specifically discuss the impact that those disabilities have on his ability to engage in substantially gainful employment, consistent with his education and training.  The examiner should detail the Veteran's current employment and his employment history. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, an SSOC must be provided to the Veteran and his representative.  The SSOC must reflect consideration of all evidence received after the SSOC issued in May 2017.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




